


110 HR 4627 IH: Homeowners’ Assistance Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4627
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Fossella
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the penalty-free use of retirement funds
		  for mortgage relief.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners’ Assistance Act of
			 2007.
		2.Tax-favored
			 withdrawals from retirement plans for mortgage relief
			(a)In
			 generalSection 72(t) of the
			 Internal Revenue Code of 1986 shall not apply to any qualified mortgage relief
			 distribution.
			(b)Aggregate dollar
			 limitation
				(1)In
			 generalFor purposes of this
			 section, the aggregate amount of distributions received by an individual which
			 may be treated as qualified mortgage relief distributions for any taxable year
			 shall not exceed the excess (if any) of—
					(A)$25,000,
			 over
					(B)the aggregate amounts treated as qualified
			 mortgage relief distributions received by such individual for all prior taxable
			 years.
					(2)Treatment of
			 plan distributionsIf a
			 distribution to an individual would (without regard to paragraph (1)) be a
			 qualified mortgage relief distribution, a plan shall not be treated as
			 violating any requirement of the Internal Revenue Code of 1986 merely because
			 the plan treats such distribution as a qualified mortgage relief distribution,
			 unless the aggregate amount of such distributions from all plans maintained by
			 the employer (and any member of any controlled group which includes the
			 employer) to such individual exceeds $25,000.
				(3)Controlled
			 groupFor purposes of
			 paragraph (2), the term controlled group means any group treated
			 as a single employer under subsection (b), (c), (m), or (o) of section 414 of
			 such Code.
				(c)Amount
			 distributed may be repaid
				(1)In
			 generalAny individual who
			 receives a qualified mortgage relief distribution may, at any time during the
			 5-year period beginning on the day after the date on which such distribution
			 was received, make one or more contributions in an aggregate amount not to
			 exceed the amount of such distribution to an eligible retirement plan of which
			 such individual is a beneficiary and to which a rollover contribution of such
			 distribution could be made under section 402(c), 403(a)(4), 403(b)(8),
			 408(d)(3), or 457(e)(16) of the Internal Revenue Code of 1986, as the case may
			 be.
				(2)Treatment of
			 repayments of distributions from eligible retirement plans other than
			 IRAsFor purposes of such
			 Code, if a contribution is made pursuant to paragraph (1) with respect to a
			 qualified mortgage relief distribution from an eligible retirement plan other
			 than an individual retirement plan, then the taxpayer shall, to the extent of
			 the amount of the contribution, be treated as having received the qualified
			 mortgage relief distribution in an eligible rollover distribution (as defined
			 in section 402(c)(4) of such Code) and as having transferred the amount to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60 days
			 of the distribution.
				(3)Treatment of
			 repayments for distributions from IRAsFor purposes of such Code, if a
			 contribution is made pursuant to paragraph (1) with respect to a qualified
			 mortgage relief distribution from an individual retirement plan (as defined by
			 section 7701(a)(37) of such Code), then, to the extent of the amount of the
			 contribution, the qualified mortgage relief distribution shall be treated as a
			 distribution described in section 408(d)(3) of such Code and as having been
			 transferred to the eligible retirement plan in a direct trustee to trustee
			 transfer within 60 days of the distribution.
				(d)DefinitionsFor
			 purposes of this section—
				(1)Qualified
			 mortgage relief distributionExcept as provided in subsection (b), the
			 term qualified mortgage relief distribution means any
			 distribution from an eligible retirement plan made on or after the date of the
			 enactment of this Act and before January 1, 2010, if—
					(A)such distribution
			 is made during any 90-day period beginning on the date of any increase which
			 occurs under the terms of the loan in the interest rate applicable to
			 acquisition indebtedness (as defined in section 163(h)(3)(B) of the Internal
			 Revenue Code of 1986, without regard to clause (ii) thereof) with respect to
			 the principal residence of the taxpayer, and
					(B)the adjusted gross income (as defined in
			 section 62 of the such Code) of the taxpayer for the taxable year of such
			 distribution does not exceed $114,000 ($166,000 in the case of a joint return
			 under section 6013 of such Code).
					For purposes
			 of subparagraph (A), any increase in interest rate which occurs after May 31,
			 2005, and before the date of the enactment of this Act shall be treated as
			 occurring on such date of enactment.(2)Eligible
			 retirement planThe term
			 eligible retirement plan shall have the meaning given such term
			 by section 402(c)(8)(B) of such Code.
				(3)Principal
			 residenceThe term
			 principal residence has the same meaning as when used in section
			 121 of such Code.
				(e)Income inclusion
			 spread over 5 year period for qualified mortgage relief distributions
				(1)In
			 generalIn the case of any
			 qualified mortgage relief distribution, unless the taxpayer elects not to have
			 this subsection apply for any taxable year, any amount required to be included
			 in gross income for such taxable year shall be so included ratably over the
			 5-taxable year period beginning with such taxable year.
				(2)Special
			 ruleFor purposes of
			 paragraph (1), rules similar to the rules of subparagraph (E) of section
			 408A(d)(3) of the Internal Revenue Code of 1986 shall apply.
				(f)Special
			 rules
				(1)Exemption of
			 distributions from trustee to trustee transfer and withholding
			 rulesFor purposes of
			 sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986,
			 qualified mortgage relief distributions shall not be treated as eligible
			 rollover distributions.
				(2)Qualified
			 mortgage relief distributions treated as meeting plan distribution
			 requirementsFor purposes of
			 such Code, a qualified mortgage relief distribution shall be treated as meeting
			 the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and
			 457(d)(1)(A) of such Code.
				(g)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection
			 applies to any amendment to any plan or annuity contract, such plan or contract
			 shall be treated as being operated in accordance with the terms of the plan
			 during the period described in paragraph (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall
			 apply to any amendment to any plan or annuity contract which is made—
						(i)pursuant to any amendment made by this
			 section, or pursuant to any regulation issued by the Secretary of the Treasury
			 or the Secretary of Labor under this section, and
						(ii)on or before the last day of the first plan
			 year beginning on or after January 1, 2010, or such later date as the Secretary
			 of the Treasury may prescribe.
						In the
			 case of a governmental plan (as defined in section 414(d) of the Internal
			 Revenue Code of 1986), clause (ii) shall be applied by substituting the date
			 which is 2 years after the date otherwise applied under clause (ii).(B)ConditionsThis subsection shall not apply to any
			 amendment unless—
						(i)during the period—
							(I)beginning on the date the legislative or
			 regulatory amendment described in subparagraph (A)(i) takes effect (or in the
			 case of a plan or contract amendment not required by such legislative or
			 regulatory amendment, the effective date specified by the plan), and
							(II)ending on the date described in
			 subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment
			 is adopted),
							the plan or
			 contract is operated as if such plan or contract amendment were in effect;
			 and(ii)such plan or contract amendment applies
			 retroactively for such period.
						
